Citation Nr: 1703249	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 27, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1989 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection and assigned an initial disability rating for PTSD, effective August 27, 2009.  Jurisdiction is now with the VA RO in Waco, Texas, .

The record before the Board consists of a paper claims file and the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2014, the Board denied the Veteran's claim for an effective date prior to August 27, 2009, for the grant of service connection for PTSD, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  The Court vacated the November 2014 decision and remanded the issue back to the Board pursuant to a March 2016 Court Order based on a March 2016 Joint Motion for Remand (JMR).

In its March 2016 JMR, the parties determined that the Board failed to provide adequate reasons or bases for its determination that an effective date prior to August 27, 2009, for the grant of service connection for PTSD was not warranted.  Specifically, the parties found that the Board did not adequately explain its conclusion that the "Veteran did not raise a claim for PTSD when he submitted a compensation claim in October 1998."  In that claim, the Veteran reported problems with "feet, knees, ankles, back hurt, headaches constantly, irritable, constantly tired, trouble with memory, can't concentrate."  The JMR noted that the only rating decision addressing the Veteran's October 1998 claim was dated March 30, 1999, and only concerned a claim to reopen service connection for a right knee condition.  The parties found that while the Board did acknowledge the October 1998 claim and a February 1999 VA Mental Disorders examination in its decision, it did not address the March 1999 rating decision and, as such, did not provide an adequate reasons or bases for its decision.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received by VA on August 27, 2009.

2.  In an October 2009 rating decision, the RO granted service connection for PTSD effective August 27, 2009, the date on which the claim for service connection was received.

3.  The Veteran did not submit a claim seeking service connection for PTSD prior to the date of receipt of his formal claim on August 27, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to August 27, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated September 2009, which provided the Veteran with the regulations pertinent to establishing the effective date of a disability rating.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's filing of a notice of disagreement as to the effective date assigned following the grant of service connection does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).

With respect to the duty to assist, the Veteran's service treatment records and VA outpatient treatment records have been obtained and he has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was also afforded the opportunity to testify before the Board in August 2014.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

The Veteran believes that he is entitled to an effective date prior to August 27, 2009, for the grant of service connection for PTSD.  Specifically, he alleges his claim should date back to February 1992, when he filed a claim for service connection for a personality disorder.  The Veteran contends that he was misdiagnosed with anti-social personality disorder in service and that he should have been diagnosed with PTSD.  He also argues that he exhibited PTSD symptoms when he filed his February 1992 claim.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its grant of the claim which, based on the procedural history as outlined in detail below, was determined to be August 27, 2009.

There is no indication that the Veteran submitted a claim for service connection concerning PTSD, formal or informal, prior to the date of receipt of his claim on August 27, 2009.  See 38 C.F.R. §§ 3.151, 3.155 (2016).  The record does show that the Veteran submitted a claim for a personality disorder in February 1992, one month after separation from active duty service.  However, treatment records from 1992 do not show a diagnosis of PTSD; instead they only reflect a diagnosis of an anti-social personality disorder.  His service medical records likewise do not mention PTSD.  A service narrative summary dated November 1991 reflects diagnoses of alcohol abuse, hallucinogen (LSD) abuse, and anti-social personality disorder.  In a February 1992 rating decision, the RO denied the Veteran's claim for service connection for anti-social personality disorder; the Veteran did not express disagreement with that decision, nor did he submit new and material evidence within one year of that decision, and it became final.

The Board also finds that the Veteran did not raise a claim for PTSD when he submitted a claim in October 1998.  On his October 1998 claim for compensation and pension, the Veteran described the nature and history of his disabilities in box 17 as painful feet, knees, ankles, and back; constant headaches; irritability; constantly being tired; and trouble with memory and concentration.  The application form provides specific instructions which direct the applicant to skip boxes 19, 20, 21 if he or she is not claiming compensation for a service-connected disability.  Box 19 provides space for the applicant to offer information regarding any treatment received during service for a claimed disability.  In that space, the Veteran only indicated he hurt his knee in 1990 while involved in Operation Desert Storm.  Box 20 provides space for the applicant to offer information about any civilian physician or hospital medical treatment received for the claimed conditions; the Veteran wrote "none" in that box.  Box 21 provides space for the applicant to list persons other than physicians who knew any facts about any sickness, disease, or injury listed in box 19; the Veteran left that space blank.  Because the Veteran failed to provide any additional disabilities in box 19 for which he was seeking service connection, aside from a knee injury, VA appropriately treated the Veteran's remaining claimed disabilities as a claim for nonservice-connected pension.  The Board acknowledges that the Veteran was afforded a mental disorders examination by the VA in February 1999 and that an examiner concluded that no significant psychiatric disorder was present.  Significantly, it was documented in the report that the Veteran specifically denied any history of psychiatric treatment.

In a March 1999 notification letter, the RO informed the Veteran that his claim for nonservice-connection pension was denied because his income exceeded the limit for those benefits.  Attached to this letter was a rating decision, which addressed the Veteran's claim for service connection for a right knee disability only, and this issue was addressed in the notification letter as well.  A January 2000 letter to the Veteran is of record, which indicates that the RO received his Veterans Assistance Inquiry concerning his Notice of Disagreement and that as of the date of that letter, they had not received one.  The letter also informed the Veteran that he had until March 30, 2000, to submit a Notice of Disagreement.  The Veteran did not respond to that letter and it was not returned as undeliverable.  Because the Veteran did not timely appeal the March 1999 decision, and because no new and material evidence was received within one year of that decision, it became final.  Based on the foregoing, contrary to the Veteran's assertions, all his disabilities listed on the October 1998 application form were adjudicated as a claim for nonservice-connected pension, aside from his knee injury, for which he specifically indicated he was seeking service-connected compensation.

The Board notes that the Veteran's argument is essentially that his earlier misdiagnosis was why his claim was denied in February 1992.  Even assuming, for the sake of argument, the Veteran's condition was misdiagnosed during service, a misdiagnosis does not void the finality of a prior denial and cannot entitle the Veteran to an earlier effective date for the grant of service connection.  Given that the February 1992 rating decision is final, it is not subject to revision absent clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. § 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than that of a final decision).  CUE has not been alleged with respect to the February 1992 decision and this final decision is a legal bar to an earlier effective date.  Even a sympathetic reading of the Veteran's various submissions does not indicate that he has reasonably raised a claim of CUE in the February 1992 decision.  See Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (citing Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (finding that VA is obligated to sympathetically read the filings of a pro se Veteran)); see also Comer v. Peake, 552 F.3d 1362, 1369-70 (Fed. Cir. 2009) (holding that a Veteran's assistance by a veterans service organization does not vitiate VA's duty to sympathetically review filings by a Veteran).  The Veteran's statements address problems with his early medical treatment, specifically, his contention that he was misdiagnosed.  His statements do not reasonably raise allegations that the correct facts as they were known at the time of the decision were not before the RO or that the RO improperly applied legal provisions then in effect.  Accordingly, a claim of CUE has not reasonably been raised, and the prior February 1992 final rating decision is a legal bar to an earlier effective date for the grant of service connection for PTSD.

In sum, the February 1992 rating decision denied service connection for an anti-social personality disorder and is final.  The March 1999 rating decision correctly considered the Veteran's claim for psychiatric symptoms in the context of a nonservice-connected pension claim, because the Veteran did not specify on his claim form that he was seeking service-connected compensation for psychiatric symptoms.  Moreover, there is no evidence of record that at any time prior to August 27, 2009, that the Veteran communicated an intent to file a claim seeking service connected compensation for PTSD.  Accordingly, as a matter of law, the appeal seeking an effective date prior to August 27, 2009, for the grant of service connection for PTSD must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to August 27, 2009, for the award of service connection for PTSD is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


